DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 01/13/2021 in which claims 1-10 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 01/13/2021 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over TOCHIGI et al. (US 20180022328 A1, hereinafter “TOCHIGI”) in view of SUNG et al. (US 20190016316 A1, hereinafter “SUNG”).
Regarding claims 1 and 9, TOCHIGI (Figs. 1-8) discloses a driving assist system that assists driving of a vehicle (the first travel assistance device can assist in collision avoidance between the vehicle and the object considering whether the object is positioned on the roadway or on the sidewalk; TOCHIGI at [0008]), the driving assist system comprising: 
a memory configured to store driving environment information indicating a driving environment for the vehicle (the ECU 12 includes therein the following units as logically implemented processing blocks or as physically implemented processing circuits; TOCHIGI at [0061] and based on the acquired image information and radar information, divides the surrounding area around the vehicle 1 into a plurality of types of segmented areas 141 (see FIG. 3); TOCHIGI at [0062]); and 
a processor configured to execute driving assist control including at least one of deceleration control (The “decelerating the vehicle 3 earlier” in the third embodiment may include causing the vehicle 3 to terminate deceleration earlier. The “causing the vehicle 3 to terminate deceleration earlier” may be causing the vehicle 3 to stop earlier; TOCHIGI at [0115]). 
TOCHIGI does not explicitly teach steering control for avoiding a collision with a target ahead of the vehicle based on the driving environment information, wherein the driving assist control operates when the target exists within an assist area and does not operate when the target exists outside the assist area, 
a roadway area in which the vehicle exists is an area between a first roadway boundary located on a first side as viewed from the vehicle and a second roadway boundary located on a second side opposite to the first side as viewed from the vehicle, a crossing target is the target that crosses the roadway area ahead of the vehicle from the first side toward the second side, the assist area for the crossing target is an area between an assist start boundary located on the first side as viewed from the vehicle and an assist end boundary located on the second side as viewed from the vehicle, and the processor is further configured to set the assist end boundary at a position between the vehicle and the second roadway boundary. However, SUNG (Figs. 1-6) teaches or at least suggests steering control for avoiding a collision with a target ahead of the vehicle based on the driving environment information (a controller configured to determine a collision avoidance control area for the object based on the at least one of position information and speed information related to the object, change the determined collision avoidance control area based on the information related to a surrounding condition of a road on which the vehicle is being driven; SUNG at [0010]), wherein the driving assist control operates when the target exists within an assist area and does not operate when the target exists outside the assist area, a roadway area in which the vehicle exists is an area between a first roadway boundary located on a first side as viewed from the vehicle (… the controller 100 may determine a collision avoidance control area to avoid a collision of the vehicle 1 with an object on the road on which the vehicle 1 is being driven; SUNG at [0104]and [0109]) and a second roadway boundary located on a second side opposite to the first side as viewed from the vehicle, a crossing target is the target that crosses the roadway area ahead of the vehicle from the first side toward the second side, the assist area for the crossing target is an area between an assist start boundary located on the first side as viewed from the vehicle and an assist end boundary located on the second side as viewed from the vehicle (Referring to FIG. 5, the collision avoidance control area may be divided into first to third areas A1, A2, and A3. … The second and third areas A2 and A3 are areas not within the width of the vehicle 1, which are likely to have a risk of collision or expected to have a collision based on the moving direction and moving speed of the pedestrian P as well as the driving direction and driving speed of the vehicle 1; SUNG at [0111]), and the processor is further configured to set the assist end boundary at a position between the vehicle and the second roadway boundary (FIG. 5 shows an ordinary road and the controller 100 determines the first to third areas A1 to A3 within a lane on which the vehicle 1 is being driven to determine the collision avoidance control area; SUNG at [0140]-[0141]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified TOCHIGI to include steering control for avoiding a collision with a target ahead of the vehicle based on the driving environment information, as taught by SUNG in order to improve comfort of a driver.

Regarding claim 2, TOCHIGI, as modified by SUNG discloses the claimed invention substantially as explained above, but does not explicitly teach. However, SUNG (Figs. 1-6) teaches or at least suggests wherein the processor is further configured to set the assist start boundary at a position of the first roadway boundary (FIG. 5 shows an ordinary road and the controller 100 determines the first to third areas A1 to A3 within a lane on which the vehicle 1 is being driven to determine the collision avoidance control area; SUNG at [0140]-[0141]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified TOCHIGI to include the processor is further configured to set the assist start boundary at a position of the first roadway boundary, as taught by SUNG in order to improve comfort of a driver.

Regarding claim 3, TOCHIGI, as modified by SUNG discloses the claimed invention substantially as explained above, but does not explicitly teach. However, SUNG (Figs. 1-6) teaches or at least suggests wherein a nearby lane marking is a lane marking that exists on the second side as viewed from the vehicle and is closest to the vehicle, and the processor sets the assist end boundary based not on the second roadway boundary but on the nearby lane marking (Referring to FIG. 5, the collision avoidance control area may be divided into first to third areas A1, A2, and A3. … The second and third areas A2 and A3 are areas not within the width of the vehicle 1, which are likely to have a risk of collision or expected to have a collision based on the moving direction and moving speed of the pedestrian P as well as the driving direction and driving speed of the vehicle 1; SUNG at [0111]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified TOCHIGI to include a nearby lane marking is a lane marking that exists on the second side as viewed from the vehicle, as taught by SUNG in order to improve comfort of a driver.

Regarding claim 4, TOCHIGI, as modified by SUNG discloses the claimed invention substantially as explained above, but does not explicitly teach. However, SUNG (Figs. 1-6) teaches or at least suggests wherein the processor sets the assist end boundary at a position of the nearby lane marking (Referring to FIG. 5, the collision avoidance control area may be divided into first to third areas A1, A2, and A3. … The second and third areas A2 and A3 are areas not within the width of the vehicle 1, which are likely to have a risk of collision or expected to have a collision based on the moving direction and moving speed of the pedestrian P as well as the driving direction and driving speed of the vehicle 1; SUNG at [0111]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified TOCHIGI to include the processor sets the assist end boundary at a position of the nearby lane marking, as taught by SUNG in order to improve comfort of a driver.
 
Regarding claim 5, TOCHIGI, as modified by SUNG discloses the claimed invention substantially as explained above, but does not explicitly teach. However, SUNG (Figs. 1-6) teaches or at least suggests wherein the processor sets the assist end boundary at a position apart from the nearby lane marking toward the second side by a first distance (Referring to FIG. 5, the collision avoidance control area may be divided into first to third areas A1, A2, and A3. … The second and third areas A2 and A3 are areas not within the width of the vehicle 1, which are likely to have a risk of collision or expected to have a collision based on the moving direction and moving speed of the pedestrian P as well as the driving direction and driving speed of the vehicle 1; SUNG at [0111]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified TOCHIGI to include the processor sets the assist end boundary at a position apart from the nearby lane marking toward the second side by a first distance, as taught by SUNG in order to improve comfort of a driver.

Regarding claim 6, TOCHIGI, as modified by SUNG discloses the claimed invention substantially as explained above, but does not explicitly teach. However, SUNG (Figs. 1-6) teaches or at least suggests wherein the nearby lane marking is not a lane edge line (Referring to FIG. 5, the collision avoidance control area may be divided into first to third areas A1, A2, and A3. … The second and third areas A2 and A3 are areas not within the width of the vehicle 1, which are likely to have a risk of collision or expected to have a collision based on the moving direction and moving speed of the pedestrian P as well as the driving direction and driving speed of the vehicle 1; SUNG at [0111]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified TOCHIGI to include the processor sets the assist end boundary at a position of the nearby lane marking, as taught by SUNG in order to improve comfort of a driver.

Regarding claim 7, TOCHIGI, as modified by SUNG discloses the claimed invention substantially as explained above, but does not explicitly teach. However, SUNG (Figs. 1-6) teaches or at least suggests wherein a vehicle end is an end of the vehicle on the second side, and when no lane marking exists on the second side as viewed from the vehicle, the processor sets the assist end boundary at a position apart from the vehicle end toward the second side by a second distance (Referring to FIG. 5, the collision avoidance control area may be divided into first to third areas A1, A2, and A3. … The second and third areas A2 and A3 are areas not within the width of the vehicle 1, which are likely to have a risk of collision or expected to have a collision based on the moving direction and moving speed of the pedestrian P as well as the driving direction and driving speed of the vehicle 1; SUNG at [0111]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified TOCHIGI to include a vehicle end is an end of the vehicle on the second side, as taught by SUNG in order to improve comfort of a driver.

Regarding claim 8, TOCHIGI, as modified by SUNG discloses the claimed invention substantially as explained above, but does not explicitly teach. However, SUNG (Figs. 1-6) teaches or at least suggests wherein a vehicle end is an end of the vehicle on the second side, and when no lane marking exists on the second side as viewed from the vehicle, the processor calculates a position apart from the vehicle end toward the second side by a second distance, as a provisional boundary position (FIG. 5 shows an ordinary road and the controller 100 determines the first to third areas A1 to A3 within a lane on which the vehicle 1 is being driven to determine the collision avoidance control area; SUNG at [0140]-[0141]), when an obstacle that obstructs movement of the crossing target does not exist between the provisional boundary position and the vehicle end, the processor sets the assist end boundary at the provisional boundary position (… the controller 100 may determine a collision avoidance control area to avoid a collision of the vehicle 1 with an object on the road on which the vehicle 1 is being driven; SUNG at [0104]and [0109]), and when the obstacle exists between the provisional boundary position and the vehicle end, the processor sets the assist end boundary at a position between the vehicle end and the obstacle (a controller configured to determine a collision avoidance control area for the object based on the at least one of position information and speed information related to the object, change the determined collision avoidance control area based on the information related to a surrounding condition of a road on which the vehicle is being driven; SUNG at [0010]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified TOCHIGI to include a vehicle end is an end of the vehicle on the second side, as taught by SUNG in order to improve comfort of a driver.

Regarding claim 10, TOCHIGI, as modified by SUNG discloses the claimed invention substantially as explained above, but does not explicitly teach. However, SUNG (Figs. 1-6) teaches or at least suggests wherein the processor is further configured to: set the assist start boundary at a position of the first roadway boundary; calculate a distance between the first roadway boundary and the vehicle as the first assist width, and set the assist end boundary based on the first assist width such that the second assist width is smaller than the first assist width (The second and third areas A2 and A3 are areas not within the width of the vehicle 1, which are likely to have a risk of collision or expected to have a collision based on the moving direction and moving speed of the pedestrian P as well as the driving direction and driving speed of the vehicle 1; SUNG at [0111]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified TOCHIGI to include set the assist start boundary at a position of the first roadway boundary, as taught by SUNG in order to improve comfort of a driver.

Conclusion
The prior art made of record and cited in the attached PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757.  The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/             Examiner, Art Unit 3663                                                                                                                                                                                           

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663